 BRYAN SCHRODER
 United States Attorney

 JAMES KLUGMAN
 Assistant U.S. Attorney
 Federal Building & U.S. Courthouse
 222 West Seventh Avenue, #9, Room 253
 Anchorage, AK 99513-7567
 Phone: (907) 271-5071
 Fax: (907) 271-1500
 Email: james.klugman@usdoj.gov

 Attorney for Plaintiff

                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

 UNITED STATES OF AMERICA,                     ) No. 3:20-cr-00073-JMK-MMS
                                               )
                      Plaintiff,               ) COUNT 1
                                               ) WIRE FRAUD
        vs.                                    )   Vio. of 18 U.S.C. § 1343
                                               )
 FAUNUS MICHAEL DONEY,                         )
                                               )
                      Defendant.
                                               )

                                   INFORMATION

       The United States Attorney charges that:

                                        COUNT 1

       Beginning about August, 2018 and continuing until at least about June, 2019, within

the District of Alaska and elsewhere, the defendant, FAUNUS MICHAEL DONEY,

devised and participated in a scheme and artifice to defraud Victim 1, Victim 2, and Victim

3 and to obtain money and property by means of materially false and fraudulent pretenses,

representations and promises, and for the purpose of executing such scheme and artifice



      Case 3:20-cr-00073-JMK-MMS Document 1 Filed 08/04/20 Page 1 of 2
did transmit and cause to be transmitted writings, signs, signals, pictures, and sounds in

interstate and foreign commerce by email, fax, and telephone wire communications.

      All of which is in violation of 18 U.S.C. § 1343.

      DATED August 3, 2020 at Anchorage, Alaska.


                                         BRYAN SCHRODER
                                         United States Attorney

                                         /s James Klugman
                                         JAMES KLUGMAN
                                         Assistant United States Attorney
                                         United States of America




                                       Page 2 of 2
      Case 3:20-cr-00073-JMK-MMS Document 1 Filed 08/04/20 Page 2 of 2
